 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9       FELIPE MENDEZ, JR.,                                         1:17-cv-00555-LJO-JLT (PC)

10                           Plaintiff,                              ORDER RESETTING SETTLEMENT
                                                                     CONFERENCE
11             v.
                                                                     DATE: March 18, 2019
12       UNITED STATES OF AMERICA, et al.,                           TIME: 9:30 a.m.

13                           Defendants.
14

15

16            The settlement conference previously set for January 22, 2019, was vacated due to the

17   government shutdown. (See Doc. 43.) With the shutdown now over, the Court ORDERS:

18            1. The settlement conference is reset for March 18, 2019, at 9:30 a.m., before Magistrate

19                  Judge Jennifer L. Thurston at the U. S. District Court, 510 19th Street, Bakersfield,

20                  California 93301.

21            2. Plaintiff shall appear at the settlement conference via telephone. A separate order and

22                  writ of habeas corpus ad testificandum will issue.

23            3. Defendants’ lead counsel and a person with full and unlimited authority to negotiate

24                  and enter into a binding settlement on defendants’ behalf shall attend in person.1

25   1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
26   order parties, including the federal government, to participate in mandatory settlement conferences.” United States v.
     United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012) (“the
27   district court has broad authority to compel participation in mandatory settlement conference[s].”). The term “full
     authority to settle” means that the individuals attending the mediation conference must be authorized to fully
28   explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman
     Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline
                                                                 1
 1            4. No later than February 25, 2019, Plaintiff SHALL submit to Defendants, by mail, a
 2                written itemization of damages and a meaningful settlement demand, which includes a
 3                brief explanation of why such a settlement is appropriate, not to exceed ten pages in
 4                length.
 5            5. No later than March 4, 2019, Defendants SHALL respond, by telephone or in
 6                person, with an acceptance of the offer or with a meaningful counteroffer, which
 7                includes a brief explanation of why such a settlement is appropriate. If settlement is
 8                achieved, defense counsel is to immediately inform the Courtroom Deputy of
 9                Magistrate Judge Thurston.
10            6. If settlement is not achieved informally, Defendants are directed to submit confidential
11                settlement statements no later than March 11, 2019 to the following email address:
12                jltorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement
13                to the court at the above address so it arrives no later than March 11, 2019. The
14                envelope shall be marked “Confidential Settlement Statement.” Parties shall also file
15                a “Notice of Submission of Confidential Settlement Statement.” (See Local Rule
16                270(d).)
17            Settlement statements should not be filed with the Clerk of the Court nor served on any
18   other party. Settlement statements shall be clearly marked “confidential” with the date and time
19   of the settlement conference indicated prominently thereon. The confidential settlement
20   statement shall be no longer than five pages in length, typed or neatly printed, and include the
21   following:
22                a. A brief statement of the facts of the case.
23                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
24                     which the claims are founded; a forthright evaluation of the parties’ likelihood of
25
     Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have
26   “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker
     Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003
27   WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
 1                 prevailing on the claims and defenses; and a description of the major issues in
 2                 dispute.
 3              c. An estimate of the cost and time to be expended for further discovery, pretrial, and
 4                 trial.
 5              d. The party’s position on settlement, including present demands and offers and a
 6                 history of past settlement discussions, offers, and demands.
 7              e. A brief statement of each party’s expectations and goals for the settlement
 8                 conference, including how much a party is willing to accept and/or willing to pay.
 9              f. If the parties intend to discuss the joint settlement of any other actions or claims
10                 not in this suit, give a brief description of each action or claim as set forth above,
11                 including case number(s) is applicable.
12
     IT IS SO ORDERED.
13

14     Dated:     February 14, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       3
